DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 and 13-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim 2 and 12 Canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1, 3-6, 10-11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0182481) (Bae Keun Lee) in view of Lee (US Lee (US 2022/0141489) (Bae Keun Lee).
Regarding Claim 1, Lee discloses a method performed by at least one processor, the method comprising: receiving a coded picture [See Paragraphs 16-19 and 144-147]; and reconstructing a current block of the coded picture [See Paragraphs 203-206 and 254-264];  
Lee doesn’t explicitly disclose the reconstructing comprising: segmenting samples within  the current block into a plurality of segments including a first segment and a second segment; predicting the first segment of the current block of the coded picture by using a first prediction mode; and predicting the second segment of the current block of the coded picture by using a second prediction mode, different from the first prediction mode; wherein the first prediction mode is an intra block copy (IBC) mode, and the second prediction mode is an intra prediction mode that uses neighboring reconstructed samples to perform intra prediction. 
However, Lee discloses the reconstructing comprising: segmenting samples within  the current block into a plurality of segments including a first segment and a second segment [See Paragraphs 198-209,  228-243 and 322-326];  predicting the first segment of the current block of the coded picture by using a first prediction mode[See Paragraphs 317-326];  and predicting the second segment of the current block of the coded picture by using a second prediction mode, different from the first prediction mode [See Paragraphs 115-125 and 130-132], wherein the first prediction mode is an intra block copy (IBC) mode, and the second prediction mode is an intra prediction mode that uses neighboring reconstructed samples to perform intra prediction [See Paragraphs 131-149 and 197-202].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in Lee as above, to provide a method that enables efficiently performing intra prediction about coding/decoding target block based on multiple reference lines [See Lee Paragraph 5].
Regarding Claims 3 and 13, Lee discloses wherein the reconstructing the current block further comprises signaling the first prediction mode [See Paragraph 211].
Regarding Claims 4 and 14, Lee discloses wherein the reconstructing the current block comprises signaling the second prediction mode [See Paragraphs 220].
Regarding Claims 5 and 15, Lee doesn’t explicitly disclose wherein the segmenting comprises: calculating at least one threshold value based on the samples of the current block; and segmenting the samples of the current block based on the at least one threshold value 
However, Lee discloses wherein the segmenting comprises: calculating at least one threshold value based on the samples within the current block; and segmenting the samples within the current block based on the at least one threshold value [See Paragraphs 131-132, 147-148 and 232-239].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in Lee as above, to provide a method that enables efficiently performing intra prediction about coding/decoding target block based on multiple reference lines [See Lee Paragraph 5].
Regarding Claims 6 and 16, Lee discloses wherein the reconstructing the current block further comprises segmenting samples within a reference block of the coded picture into a plurality of segments such as to obtain segmentation information of the reference block, and the segmenting the samples of the current block comprises mapping the segmentation information of the reference block to the current block [See Paragraphs 197-202 and 255-256].
Regarding Claim 10, Lee discloses wherein the segmenting the samples of the current block is performed before the predicting the first segment [See Paragraphs 255].
Regarding Claim 11, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0182481) (Bae Keun Lee) in view of Lee (US Lee (US 2022/0141489) (Bae Keun Lee), and further in view of He et al. (US 2014/0050264) (Yong He).
Regarding Claims 7 and 17, Lee and Lee don’t explicitly disclose wherein the predicting the first segment within the current block comprises identifying, before the segmenting the samples within the reference block and before the segmenting the samples of the current block, the reference block based on a block vector, and wherein the mapping comprises mapping the segmentation information of the reference block to the current block based on the block vector 
However, He discloses wherein the predicting the first segment of the current block comprises identifying, before the segmenting the samples of the reference block and before the segmenting the samples of the current block, the reference block based on a block vector, and wherein the mapping comprises mapping the segmentation information of the reference block to the current block based on the block vector See Paragraphs 27, 75-77 and 81-83].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee and Lee to add the teachings in He as above, to provide a method that improve coding efficiency [See He Paragraph 2].
Regarding Claims 8 and 18, Lee and Lee don’t explicitly disclose wherein the predicting the second segment of the current block comprises obtaining a prediction block that predicts the second segment of the current block, and the predicting the first segment of the current block further comprises obtaining a combined prediction block by combining, using the segmentation information, the prediction block of the current block with a segment of the reference block that corresponds to the first segment of the current block 
However, He discloses wherein the predicting the second segment of the current block comprises obtaining a prediction block that predicts the second segment of the current block, and the predicting the first segment of the current block further comprises obtaining a combined prediction block by combining, using the segmentation information, the prediction block of the current block with a segment of the reference block that corresponds to the first segment of the current block [See Paragraphs 42-46, 58-61 and 96-99].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee and Lee to add the teachings in He as above, to provide a method that improve coding efficiency [See He Paragraph 2].
Regarding Claims 9 and 19, Lee and Lee don’t explicitly disclose wherein the segmentation information is a segmentation map. 
However, He discloses wherein the segmentation information is a segmentation map [See Paragraphs 27, 75-77 and 81-83].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee and Lee to add the teachings in He as above, to provide a method that improve coding efficiency [See He Paragraph 2].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487